PER CURIAM:
This claim was submitted to the Courtfor decisionupon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. On April 15, 2002, claimant, Roberta J. Brown, was traveling south toward Harman in Randolph County on Route 33 when she struck a broken stake causing damage to her tire.
2. Respondent was responsible for the maintenance of Route 3 3 in Randolph County and respondent failed to maintain properly Route 33 on the date of this incident.
3. As a result of this incident, claimants’ vehicle sustained damage in the sum of $100.00.
4. Respondent agrees that the amount of damages as put forth by claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent its maintenance of Route 33 in Randolph County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $100.00.
*244Award of $100.00.